Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a pixel circuit and a method and apparatus for driving the same, an array substrate and a display apparatus. The pixel circuit includes: a driving sub-circuit and a switch sub-circuit coupled in series between a power signal terminal and a light emitting element, wherein the driving sub-circuit is configured to provide a driving signal to the light emitting element under control of a gate driving signal provided by a gate line, a data signal provided by a data line, and a power signal provided by a power signal terminal; and the switch sub-circuit is configured to control switch-on and switch-off of a signal path between the power signal terminal and the light emitting element under control of a switch signal provided by a switch signal terminal. The pixel circuit according to the present disclosure may control a duration in which the light emitting element emits light through the switch sub-circuit, which avoids the occurrence of dynamic smear when the display apparatus displays a dynamic image, and achieves a good display effect of the display apparatus.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pixel circuit and a method for driving a pixel circuit including, inter alia, 
wherein the driving sub-circuit and the switch sub-circuit are coupled in series between a power signal terminal and a light emitting element, 

wherein the switch sub-circuit is coupled to a switch signal terminal, and is configured to control switch-on and switch-off of a signal path between the power signal terminal and the light emitting element under control of a switch signal provided by the switch signal terminal, 
wherein the power signal terminal and the light emitting element are both coupled to the driving sub-circuit, and 
wherein the driving sub-circuit comprises at least two transistors which are coupled in series, and the switch sub-circuit is coupled in series between the at least two transistors, of claims 1 and 10 (fig. 3 or 6).
Tsai et al. (US 2012/0105421) teaches a pixel driving circuit (see fig. 2 and 3) of an organic light emitting diode (OLED) that includes a first switch, a first capacitor, a transistor, a second switch, a second capacitor, and an OLED. The operation of the pixel driving circuit includes four stages of reset, threshold voltage compensation, data writing, and emitting. The pixel driving circuit compensates the threshold voltage of the transistor, so the driving current of the OLED is only related to the data voltage and the reference voltage.  Tsai does not teach nor suggest above pixel structure as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628